DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 01/15/2021. Claim 20 has been amended, and claims 19, 21-31, and 33-39 have been canceled. Currently, claims 1-18, 20, and 32 are pending and are being examined.
Drawings
The drawings in fig. 4 are objected to because the unlabeled rectangular boxes (elements 436 437, 438,  444) shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “between a valve and a reservoir”, and it is unclear as to if the limitation refers to a different reservoir, or the reservoir connecting the ventricular catheter and the distal catheter of claim 1. For the purpose of examination, the limitation will be interpreted as -between a valve and the reservoir-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutze (US 20100030103)
Regarding claim 1, Lutze discloses a hydrocephalus shunt pressure sensing apparatus (see embodiment of figs. 2 and 4) comprising: 
a ventricular catheter 5 (fig. 2, probe or catheter 5, paragraph 0031)
a distal catheter 11 (fig. 2, drainage pipe 11, paragraph 0033)
a reservoir 24 connecting the ventricular catheter 5 and the distal catheter 11 to form a hydrocephalus shunt (fig. 4, interior 24, paragraph 0010, “The fluid chamber is then part of a shunt system with which brain fluid can be discharged in a manner known per se from the brain”
a wireless sensor device 25 affixed to the hydrocephalus shunt (fig 5, measurement chamber 25, see paragraph 0039) comprising:
an electronic pressure sensor 31 (fig. 6, sensor chip 31, paragraph 0040, “sensor chip 31 carries… a pressure sensor and/or a temperature sensor”)
a microprocessor connected with the electronic pressure sensor 31 (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure and/or a temperature sensor, in addition, electronic components for processing and digitalizing the electric signals generated by the sensors and for supplying power”. NOTE: an electronic component that processed an electric signal is a processor, and a processor in the scale of the device would be a microprocessor).
a wireless data transmitter connected with the microprocessor (paragraph 0040, “and also electronic components of a telemetry circuit which transmits the signals generated by the sensors”, paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device that is can exchange signals with a corresponding coil of the measuring device in a wireless manner”), and
a coil or antenna 32 connected with the wireless data transmitter (paragraph 0040, “telemetry circuit which transmits the signals generated by the sensors via the coil 32 to the outside. These signals can then be received by the coil 10 of the external evaluating device 8).
Regarding claim 2, Lutze discloses wherein the wireless sensor device 25 is 2disposed within the reservoir 24 (fig. 5, measurement chamber 25 within interior 24, see paragraph 0039).
Regarding claim 5, Lutze discloses wherein the device further comprises: support posts 34 projecting radially from the wireless sensor device to an internal circumference of the reservoir 24 (fig. 5, centering webs 34, paragraph 0042).
Regarding claim 6, Lutze discloses wherein the wireless sensor device is centered within the reservoir by the support posts (fig. 5, centering webs 34, suggesting that the device is centered within the reservoir, see paragraph 0042).
Regarding claim 15, Lutze discloses the device further comprising: a common housing 26 and 27 surrounding the electronic pressure sensor, the microprocessor, and the wireless data transmitter (figs. 6 and 8, base part 26 and cover 27 closing off the measurement chamber 25 that comprises the electronic pressure sensor, the microprocessor, and the wireless data transmitter, see paragraph 0039).
Regarding claim 17, Lutze discloses wherein the ventricular catheter 5 is suitable as a ventricular catheter (fig. 2, probe or catheter 5, paragraph 0031, “catheter passes through the drill hole 4 into the interior of the brain 6 and terminates at an inlet point 7, at which brain fluid from the brain 6 can enter the probe 5”, thereby suggested suitability of the probe as a ventricular catheter), and the distal catheter 11 is suitable as a peritoneal catheter (fig. 2, drainage pipe 11, paragraph 0033, “Such a drainage pipe terminates, for example, in the abdominal cavity of the patient”, thereby being suitable as a peritoneal catheter since the peritoneal cavity is generally within the abdominal cavity).
Regarding claim 18, Lutze discloses a method of manufacturing a hydrocephalus shunt pressure sensor, the method comprising:
providing an electronic pressure sensor 31 (fig. 6, sensor chip 31 has a pressure sensor, paragraph 0040)
connecting a microprocessor to the electronic pressure sensor 31 (fig. 6, sensor chip 31 contains electronic components for processing electric signals and therefore has a microprocessor, paragraph 0040), a wireless data transmitter to the microprocessor (fig. 6, sensor chip 31 has electronic components for a telemetry circuit to transmit signals, paragraph 0040 ), and an antenna 32 to the wireless data transmitter (fig. 6, coil 32 that transmits signals is electronically connected to sensor chip 31 with wireless data transmitter, paragraph 0040) to form a wireless sensor device 25 (fig. 6, measuring chamber 25), and
affixing the wireless sensor device 25  to a hydrocephalus shunt 1 (fig. 5, measuring chamber 25 within , paragraph 0010, “The fluid chamber is then part of a shunt system”) having a ventricular catheter 5 a distal catheter 11 (fig. 2, catheter 5 and drainage pipe 11, paragraphs 0031 and 0033), and a reservoir 24 configured to connect the ventricular catheter 5 and the distal catheter 11 (fig. 5, interior 24 serves as a reservoir, particularly around measurement chamber 25, and connects outlet 20 and connection 13 having the distal and ventricular catheters, paragraph 0037, “brain fluid flows through this interior and fills it out completely”).
Regarding claim 20, Lutze discloses wherein the affixing comprising: 
orienting the wireless sensor device into a hollow body of the reservoir (fig. 5, measurement chamber 25 within interior 24, paragraph 0039) such that a 4pressure sensitive membrane 30 of the electronic pressure sensor faces into the hollow body (fig. 5, flexible membrane 30 facing bottom of hollow body, paragraph 0039) and the 5antenna 32 faces outward (fig. 6, coil 32 faces away from flexible membrane 30, facing outward); and 
6mating a polymer cap 23 of the reservoir 24 to the hollow body (fig. 5, cap 23 is mated to base part 17 via lid-shaped housing part 21, and membrane 23 made of silicone, which is a polymer, see paragraph 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Reich (US 20050020962)
Regarding claim 1, Lutze discloses a hydrocephalus shunt pressure sensing apparatus (abstract and see embodiment of fig. 3) comprising: 
a ventricular catheter 5 (fig. 3, probe or catheter 5, paragraph 0031)
a distal catheter 11 (fig. 3, drainage pipe 11, paragraph 0033)
a wireless sensor device 25 affixed to the hydrocephalus shunt (fig 5, measurement chamber 25, see paragraph 0039. NOTE: the embodiment disclosed in fig. 3 is similar to the embodiment disclosed in fig. 5, except that the measuring device is arranged next to the drill hole rather than being directly over the drill hole in fig. 5, see paragraphs 0034-0035), the wireless sensor device comprising:
		an electronic pressure sensor 31 (fig. 6, sensor chip 31, paragraph 0040, “sensor chip 31 carries… a pressure sensor and/or a temperature sensor”)
		a microprocessor connected with the electronic pressure sensor 31 (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure and/or a temperature sensor, in addition, electronic components for processing and digitalizing the electric signals generated by the sensors and for supplying power”. NOTE: an electronic component that processed an electric signal is a processor, and a processor in the scale of the device would be a microprocessor).
	a wireless data transmitter connected with the microprocessor (paragraph 0040, “and also electronic components of a telemetry circuit which transmits the signals generated by the sensors”, paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device that is can exchange signals with a corresponding coil of the measuring device in a wireless manner”), and
a coil or antenna 32 connected with the wireless data transmitter (paragraph 0040, “telemetry circuit which transmits the signals generated by the sensors via the coil 32 to the outside. These signals can then be received by the coil 10 of the external evaluating device 8), 
but fails to teach a reservoir connecting the ventricular catheter and the distal catheter
However, Reich teaches a CSF controller (abstract) comprising a reservoir 13 that connects a ventricular cannula or ventricular catheter 10 and an outlet cannula or distal catheter 30 (fig. 1, reservoir 13 in between ventricular cannula `10 and outlet cannula 30, and proximal to pressure sensor 22, see paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lutze to have a reservoir connecting the ventricular catheter and the distal catheter, as taught by Reich, for the purpose of providing a suitable means of storing cerebrospinal fluid while measuring a sample (see Reich, paragraphs 0065-0066), and allowing for the physician to perform non-invasive diagnostics (see Reich, paragraph 0027, “These occluders allow the physician to interrupt the flow of CSP to perform a number of in-office non-invasive diagnostics”).
Regarding claim 7, Lutze discloses an inline sensor housing  (see annotated fig. 3 below) comprising:
Connectors connected in line with the ventricular catheter or the distal catheter (see annotated fig. 3 below), and
An enlarged housing portion 16 surrounding the wireless sensor device (fig. 3, fluid chamber 16, also see annotated fig. 3 below, also see fig. 5, measurement chamber or wireless sensor device 25 within base part 17 and lid shaped housing part 21)

    PNG
    media_image1.png
    771
    944
    media_image1.png
    Greyscale

Regarding claim 8, as best understood by the examiner, Lutze, as modified by Reich fails to teach wherein the inline sensor housing is connected between a valve and the reservoir
However, Reich teaches wherein the inline sensor 22 is connected between a valve 24 and the reservoir 13 (fig. 1, pressure sensor 22 between reservoir 13 and bi-stable latching valve).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lutze to include a valve such that the inline sensor housing is connected between said valve and the reservoir, as taught by Reich, for the purpose of providing a suitable structure that allow CSF flow to a supine mode path when the patient is in the supine position, and an upright mode flow path when the patient is in an upright position (see Reich, pg. 10, paragraph 003).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Miethke (US 20140005569 A1).
Regarding claim 3, wherein: 2the reservoir is comprised of a hollow body mated with a polymer cap; 3a pressure sensitive membrane 11 of the electronic pressure sensor faces toward the hollow 4body (paragraph 0027, “change in the pressure outside the container causes a deformation of the membrane);
but fails to teach wherein 5the antenna is stacked on top of the electronic pressure sensor and faces toward the 6polymer cap.
However, Miethke teaches a hydrocephalus shunt arrangement (abstract) wherein the antenna 13 is stacked on top of electronic pressure sensor 4 (fig. 4, microchip 4 and sensor coil 13, paragraph 0109, “sent by a sensor coil 13”, also see fig. 5, membrane 11 faces the bottom. NOTE: therefore, sensor coil 13 is on top of electronic pressure sensor 4 , paragraph 0121, “pressure measuring unit in the form of a microchip”) and faces toward the polymer cap 34 (figs. 5 and 9, the membrane 11 of fig. 5 faces the top, and the membrane 11 of fig. 9 faces the bottom. Therefore, sensor coil 13 faces polymer cap 34. Also see paragraph 0091, “Top side of the housing comprises a cover made of a polymeric material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lutze such that the antenna is stacked on top of the electronic pressure sensor and facing toward the polymer cap, as taught by Miethke, for the purpose of providing a suitable location for the antenna that’s closer to outside of the patient, thereby improving the reading from the antenna by removing interference, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 4, Lutze discloses wherein the hollow body includes a rigid 2frustum 13 (fig. 5, connection 13 is in a frustum that connects to tubing 14, see paragraph 0034.), and the polymer cap 23 is comprised of a resilient silicone (paragraph 0037, “hood-shaped flexible membrane 23, which preferably consists of silicone”. NOTE: as the membrane 23 is flexible and can return to its original shape and is made of silicone, thus the membrane 23 is made of a resilient silicone).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Tai (US 20160287101).
Regarding claim 9, Lutze discloses wherein the electronic pressure sensor has a 2pressure sensitive membrane 30 (fig. 5, membrane 30, see paragraph 0039), but fails to teach wherein the wireless sensor device further comprises: 3an oil chamber encapsulating the pressure sensitive membrane the oil chamber filled 4with a biocompatible oil and having a pliable membrane on at least one side.
However, Tai teaches an implantable pressure sensor (abstract) wherein the pressure sensor has a pressure sensitive membrane (paragraph 0043, “the packaging protects the sensor’s pressure membrane”), wherein the fireless sensor device further comprises an oil chamber 220 encapsulating the pressure sensitive membrane (fig. 2, volume 220 of liquid 240, paragraph 0046, “The liquid encapsulation includes a volume 220 of liquid 240 that surround the pressure sensor 210”, thereby encapsulating the pressure membrane of the pressure sensor), the oil chamber filled with a biocompatible oil 240 (fig. 2, liquid 240, paragraph 0047, “the liquid includes a hydrophobic liquid, such as a biocompatible oil”) and having a pliable membrane 230 on at least one side (fig. 2, outer membrane 230, paragraph 0048, “The outer membrane 230 is highly flexible and/or deformable”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless sensor device disclosed in Lutze to further comprise an oil chamber encapsulating the pressure sensitive membrane, the oil chamber filled with a biocompatible oil and having a pliable membrane on at least one side, as taught by Tai, for the purpose of providing a suitable means of protecting the pressure sensor from the operational environment, thereby maintaining the accuracy and longevity of the sensor for as long as possible (see Tai, paragraph 0043).
Regarding claim 10, Lutze, as modified by Tai, discloses wherein the device further comprising a rigid cage 250 arrayed over the pliable membrane 230 (see Tai’s fig. 2, protective cage 250 over membrane 230, paragraph 0051).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Yadav (US 20140288459)
Regarding claim 11, Lutze discloses wherein the wireless sensor device further 2comprises: 3a wireless power receiver connected with the microprocessor (paragraph 0032, “the measuring device 1 can also be supplied with external power via these coils”, paragraph 0040, “electronic components for processing and digitizing the electric signals generated by the sensors and for supplying power), wherein the wireless power 4receiver is configured to convert electric signals into instantaneous electricity for the electronic pressure sensor 31, the microprocessor, and the wireless data transmitter 32 (paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device 1… the measuring device 1 can also be supplied with external power via these coils”. NOTE: since the measuring device contains the electronic pressure sensor, the microprocessor, and the wireless data transmitter, coil 10 supplies power to all three components), wherein the instantaneous energy causes the electronic pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure measurement and transmit a value based on the pressure measurement (paragraph 0040, sensor chip measures, processes, and digitizes electric signals from sensors to then transmit via the coil 32 to the outside) but is silent to wherein radio frequency (RF) is converted into instantaneous electricity.
However, Yadav teaches wherein the pressure sensor is energized with a radio frequency burst (paragraph 0120, “the interrogation system can energize the pressure sensor with an RF burst”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the telemetric powering means disclosed in Lutze such that RF energy is providing electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter, as taught and suggested by Yadav, for the purpose of providing a suitable telemetric medium that can provide power to energize the electronics within the device (see Yadav, paragraph 0120).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Yadav, and in further view  of Whitehurst (US 6733485).
Regarding claim 12,  Lutze, as modified by Yadav, discloses a reader 8 (see Lutze, reader 8, paragraph 0032) configured to direct RF energy compatible with powering the wireless power receiver into a subject in which the hydrocephalus shunt pressure sensing apparatus is implanted (fig. 1, evaluating device with coil 10 communicating with measuring device 1, see paragraph 0032, and uses RF energy to do so as modified by Yadav) configured to direct RF energy compatible with powering the wireless power receiver into a subject in which the hydrocephalus 4shunt pressure sensing apparatus is implanted (see Lutze, paragraph 0032, “The measuring device 1 can also be supplied with external power via these coils”), but fails to teach wherein the reader is embedded within a pillow.
However, Whitehurst teaches an implantable system (abstract) wherein the reader 200 (col. 17, lines 44-60, “external electronic appliance 200 is provided with an interface 216… may permit a clinician to monitor the status of the implant…) is embedded within a pillow (col. 17, lines 44-60 “the external appliance(s) may be embedded into a cushion, pillow, mattress cover, or garment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lutze in view of Yadav to embed the reader within a pillow, as taught by Whitehurst, for the purpose of providing a suitable means that allows the reader to be comfortably used in the patient’s sleep, thereby granting more data for the clinician to monitor the status of the implant (see Whitehurst col. 17, lines 44-60).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Miesel (US 6248080).
Regarding claim 13, Lutze discloses wherein the wireless sensor device further comprises:
A temperature sensor 31 connected with the microprocessor (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure sensor and/or a temperature sensor”), but fails to teach wherein the microprocessor is configured to compensate pressure measurements based on input from the temperature sensor.
However, Miesel  teaches an intracranial monitoring device (abstract) comprising a microprocessor that utilizes a temperature to compensate pressure measurements based on input from the temperature sensor (col. 36, lines 64-67 and col. 37, lines 1-6, “The digitized Vtemp data value may be employed in processing the digitized data value telemetered out by the external programmer to compensate for the temperature induced affects [sic] on the Vprs data values”. NOTE: Vtemp represents the analog temperature signal, and Vprs is the analog pressure signal, see col. 30, lines 38-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microprocessor disclosed in Lutze such that it is configured to compensate pressure measurements based on input from the temperature sensor, as taught by Miesel, for the purpose of providing a suitable means of accounting for pressure data error created by increases in temperature (see Misesel, col. 36, lines 64-67 and col. 37, lines 1-6), thereby creating more accurate pressure data. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Henderson (US 20100076366)
Regarding claim 14, Lutze fails to teach the device further comprising: a valve connected with the ventricular catheter or the distal catheter, and a command wire connecting the microprocessor to the valve
However, Henderson teaches a device for draining cerebrospinal fluid (abstract) comprising a valve 50 connected with the ventricular catheter 70 (fig. 1, shunt assembly 30 connected to drainage catheter 70, and fig. 3A, shunt assembly with valve assembly 50 with valves 47, paragraph 0043), and a command wire 24 connecting a microprocessor 44 to the valve 50 (paragraph 0038, “shunt controller 44 may be any microcontroller, microprocessor… the primary function of which is to control the opening and closing of one or more valves 47 of valve assembly 50”… claim 3, “further comprising a wire embedded within, attached to, or positioned along the first tube body connecting the valve assembly and controller”, paragraph 0039, “signals encoding the fluid pressure and/or flow rate measured by sensor 22 are conducted through wires 24 to shunt controller 44”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lutze by adding a valve connected with the distal catheter , and a command wire connecting the microprocessor to the valve, as taught by Henderson, for the purpose of providing a suitable means of regulating the cerebrospinal pressure based on the readings from the pressure sensor (see Henderson, paragraph 0038, also see paragraph 0039, “shunt controller 44 regulates the opening and closing of one or more valves 47 of valve assembly 50 based on the information received from sensor 22… signals encoding the fluid pressure and/or flow rate measured by sensor 22”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Evaluation of MRI Issues for a New Neurological Implant, the Sensor Reservoir (hereinafter Shellock).
Regarding claim 16, Lutze discloses wherein the wireless sensor device 25 consists of non-ferromagnetic material (paragraph 0017, “The measurement chamber preferably consists of metal, for example, of titanium or a titanium alloy”, paragraph 0018, “It is, however, also possible to make the fluid chamber from a sterilizable plastic material”. Since the measurement chamber 25 consists of titanium, and titanium is a non-magnetic material, the wireless sensor device includes no more than 1 gram of ferromagnetic material, and the fluid chamber 16 can either consist of the same non-magnetic metal or be made of plastic), but is silent to wherein the hydrocephalus shunt pressure sensing apparatus includes no more than 1 gram of ferromagnetic material and no more than 5 grams of metal, thereby allowing compatibility with a magnetic resonance imaging (MRI) scanner.
However, Shellock teaches a device for monitoring intracranial pressure  (pg. 1245, introduction) that includes relatively small metallic components that have low magnetic susceptibility values, thereby not presenting a hazard to a patient in association with a 3-T or less MRI environment (pg. 1249, discussion paragraph 4.1), and suggesting that the total mass of ferromagnetic material and metal is minimal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lutze such that it includes no more than 1 gram of ferromagnetic material and no more than 5 grams of metal, thereby allowing compatibility with an MRI, as taught and suggested by Shellock, for the purpose of providing a suitable material that prevents MRI issues such as MRI-related heating and functional disturbances when the device is used alongside an MRI (see Shellock, introduction), and since it has been held that discovering an optimum value of a result effective variable (i.e., the mass of metal in the hydrocephalus pressure sensing apparatus) involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Yadav and Whitehurst
Regarding claim 32, Lutze discloses a method of reading an implanted hydrocephalus shunt pressure 2sensor, the method comprising:
using a reader 8 (fig. 1, external evaluating device 8, paragraph 0040) using a readerthe subject having implanted therein a 4hydrocephalus shunt 1 with a wireless sensor device 25 (fig. 1, measuring device 1 serving as a shunt, and fig. 5, measurement chamber 25 within measuring device 1, see paragraphs 7 and 10) comprising an electronic pressure sensor 31, a 5microprocessor connected with the electronic pressure sensor 31, a wireless data transmitter 6connected with the microprocessor (fig. 6, sensor chip 31 comprising pressure sensor, electronic components for processing signals that serves as a microprocessor, and electronic components of a telemetry circuit that serves as a wireless data transmitter, paragraph 0040), and an antenna 32 connected with the wireless data transmitter (fig. 6, coil 32 serves as an antenna, and is electronically connected to sensor chip 31, paragraph 0040); 
7directing electric signal energy toward the wireless sensor device 25 (paragraph 0032, “measuring device 1 can also be supplied with external power via these coils”, paragraph 0040, “electric signals generated by the sensors and for supplying power”); 
8converting the electric signal energy to electricity for the electronic pressure sensor, the 9microprocessor, and the wireless data transmitter (paragraph 0032, “coil 10… can exchange signals with a corresponding coil of the measuring device in a wireless manner. The measuring device 1 can also be supplied with external power via these coils”), wherein the electricity causes the electronic 10pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure 11measurement and transmit a value based on the pressure measurement (paragraph 0040, sensor chip measures, processes, and digitizes electric signals from sensors to then transmit via the coil 32 to the outside, and can only do so with electricity.); 
and 12automatically powering down the electronic pressure sensor, the microprocessor, and the 13wireless data transmitter by halting the RF energy to the wireless sensor device (paragraph 0032, if the coil 10 is not supplying external power to the measuring device 1, the measuring device 1 and the components of the electronic pressure sensor, the microprocessor, and the wireless data transmitter would eventually run out of energy, and power down automatically),
but fails to teach wherein the reader is placed onto a subject’s head, or wherein the telemetric means comprises directing radio frequency (RF) energy toward the wireless sensor device, wherein the RF energy is converted to electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter.
However, Yadav teaches wherein the pressure sensor is energized with a radiofrequency burst (paragraph 0120, “the interrogation system can energize the pressure sensor with an RF burst”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the telemetric powering means disclosed in Lutze such that RF energy is providing electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter, as taught and suggested by Yadav, for the purpose of providing a suitable telemetric medium that can provide power to energize the electronics within the device (see Yadav, paragraph 0120).
Moreover, Whitehurst teaches wherein external appliances can be embedded within a pillow, and therefore placed onto the subject’s head (col. 17, lines 44-60, “the external appliance(s) may be embedded in a cushion, pillow, mattress cover, or garment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Lutze such that the reader is placed onto the subject’s head, as taught by Whitehurst, for the purpose of providing a suitable means that allows the reader to be comfortably used in the patient’s sleep, thereby granting more data for the clinician to monitor the status of the implant (see Whitehurst col. 17, lines 44-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadanand (US 20140276346 A1) discloses a shunt flow monitor that has a sensor assembly distal to a reservoir, a one-way valve, and a pressure valve 214.
Auvray (US 20190307997) discloses a device for detecting a malfunctioning of a ventriculoperitoneal shunt for cerebrospinal fluid with a pressure sensor within a pressure sensing chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                       
/QUANG D THANH/Primary Examiner, Art Unit 3785